  Case 21-01001        Doc 23    Filed 06/30/21 Entered 06/30/21 12:48:20           Desc Main
                                   Document     Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE MIDDLE DISTRICT OF GEORGIA
                                  VALDOSTA DIVISION

In Re:
Addie Mae Simmons                                    *      Bankruptcy Case #15-10291
       Debtors                                       *
                                                     *
Addie Mae Simmons                                    *      Chapter 13
            Plaintiff                                *
      v.                                             *
WILMINGTON SAVINGS FUND SOCIETY,                     *
FSB d/b/a CHRISTIANA TRUST                           *
AS TRUSTEE FOR PNPMS TRUST II                        *      Adv. Proc. No. 21-01001


                 AMENDED JOINT MOTION TO EXTEND DISCOVERY

       Plaintiff ADDIE MAE SIMMONS, and Defendant, WILMINGTON SAVINGS FUND

SOCIETY FSB d/b/a CHRISTANA TRUST AS TRUSTEE FOR PNPMS TRUST II,

(collectively, the “parties”), by and through their undersigned counsel, jointly move the Court for

an Order to extend the expiration of discovery, along with the deadlines for filing dispositive

motions, by ninety (90) days. This Joint Motion is not being filed for the improper purpose of

causing undue delay.



       1.      Plaintiff filed the instant Adversary on January 21, 2021. Defendant filed its

               Answer on March 23, 2021. A Pre-Trial Conference was held on March 18, 2021,

               at which time the Court entered a Scheduling Order setting a Status Conference and

               Rule 16 Deadlines.

       2.      The discovery deadline expires June 21, 2021.

       3.      Pursuant to the Court’s Order Scheduling Status Conference and Rule 16

               Deadlines, this Motion is being filed requesting this Court to grant an extension of
  Case 21-01001      Doc 23      Filed 06/30/21 Entered 06/30/21 12:48:20              Desc Main
                                   Document     Page 2 of 3



              discovery for ninety (90) days beyond June 21, 2021, jointly by the parties to

              complete discovery. The deadline for Summary Judgement shall be extended to 30

              days after the end of discovery.

       4.     Plaintiff died, and the under signed attorney is filing an administration for plaintiff’s

              estate for her daughter Adrien Leeks. The Daughter, as administrator, will be

              substituted as the appropriate party to the lawsuit and to complete discovery.

       5.     The parties herein are currently engaged in discovery in furtherance of the issues in

              dispute, and additional discovery is warranted.

       6.     The parties respectfully request that the present discovery deadline be extended for

              a minimum period of 90 days from the date of Order setting the discovery deadline,

              or until September 20, 2021.

       7.     A proposed order extending the discovery period will be uploaded for the Court’s

              consideration.



       WHEREFORE, based upon the above-stated reasons, Defendant requests that the

discovery deadline be extended until and including September 20, 2021, and the parties hereby

further agree that the remaining terms and conditions of the Court’s Scheduling Order, entered

March 24, 2021, remain in effect.



       Respectfully submitted, this 30th day of June 2021.


                                                      /s/ Shelba D. Sellers
                                                      Attorney for Debtors
Post Office Box 1157                                  Georgia Bar No. 635510
Thomasville, GA 31799                                 shelba_sellers@yahoo.com
Tel: 229-226-9888                                     Sellers & Mitchell, P.C.
Fax: 888-319-7471
  Case 21-01001      Doc 23      Filed 06/30/21 Entered 06/30/21 12:48:20          Desc Main
                                   Document     Page 3 of 3




                              CERTIFICATE OF SERVICE

       I, Shelba D. Sellers, Sellers & Mitchell, P.C., P.O. Box 1157, Thomasville, Georgia 31799,

hereby certify that on this date, I electronically filed the within and foregoing AMENDED

MOTION FOR EXTENSION OF DISCOVERY PERIOD, with the Clerk of the Court using

the CM/ECF system. I also certify that Attorney for Plaintiff will be served on this date by

electronic means of the Court.



       Respectfully submitted, this 30th day of June 2021.



                                            /s/ Shelba D. Sellers
                                            ________________________________
                                            Shelba D. Sellers
                                            SELLERS & MITCHELL
                                            P.O. Box 1157
                                            Thomasville, Georgia 31799-1157
                                            (229) 226-9888
                                            Email: shelba_sellers@yahoo.com

                                            Attorney for Plaintiff
